Citation Nr: 1022609	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss first became 
manifest many years after service and is not otherwise 
related to service.

2.  The Veteran's tinnitus first became manifest many years 
after service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in June 2007, which was prior to the July 
2007 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2007 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; 
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  In short, the Board finds that 
the notice required by the VCAA and implementing regulations 
was furnished to the claimant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in the June 2007 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting that he provide information or evidence regarding 
medical treatment for hearing loss and tinnitus.  The 
Appellant responded to VA in writing in July 2007 by stating 
that he had no other information or evidence to give VA to 
substantiate his claim and he requested that his claim be 
decided as soon as possible.  Moreover, the appellant was 
afforded a VA audiological examination during the pendency of 
this appeal, in April 2008, and was also provided with the 
opportunity to attend a Board hearing, which he declined.  
With respect to the April 2008 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination in this case is 
adequate, as it is predicated on a review of the Veteran's 
claims file and all pertinent evidence of record and on an 
adequate physical examination and the examination opinion is 
supported with rational.  Thus, there is adequate medical 
evidence of record to make a determination in this case. 
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Moreover, the appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  In fact, as previously noted, the 
appellant indicated in writing in July 2007 that he had no 
additional information or evidence to give VA to substantiate 
his claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's separation record from service (DD Form 214) 
shows that his military specialty was that of a radio "TT" 
operator.  His service treatment records include an April 
1965 pre-induction examination report containing audiometer 
findings of -5, -10, -10, -10, -10 and -5 decibels on the 
right and -5, -10, -10, -10, -5 and 25 decibels on the left 
at 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  
The Veteran denied ear trouble on an April 1965 Report of 
Medical History.

The Veteran's July 1967 separation examination report 
contains audiometer findings of -10, -10, 0 and 0 decibels in 
the right ear and 0, 0, -5 and -5 decibels in the left ear at 
500, 1000, 2000 and 4000 hertz, respectively.  He denied 
hearing loss and ear trouble on a July 1967 Report of Medical 
History.  
 
In May 2007, the Veteran filed a claim of entitlement to 
service connection for hearing loss and tinnitus.  He 
reported noise exposure from being in a signal battalion as a 
radio operator as well as from artillery round mortar attacks 
and small arms fire in Vietnam.  He said that ever since his 
inservice noise exposure he has experienced severe hearing 
loss in both ears as well as constant ringing in both ears.

In the October 2007 Notice of Disagreement, the Veteran's 
representative relayed the Veteran's request that he be 
afforded a VA examination.  His representative went on to 
report that the Veteran had been stationed on an air force 
base and had been exposed to artillery and mortars and 
"other loud noises" in Vietnam.  He requested that VA 
consider obtaining a medical opinion from a VA audiologist.

In April 2008, the Veteran underwent a VA audiology 
examination.  The examiner noted that he had reviewed the 
Veteran's claims file and relayed that the Veteran had been a 
radio operator in service and heard Morse codes, but remarked 
that this job was "not noise".  He also noted that the 
Veteran had been to the firing range three times and 
reportedly wore hearing protectors.  He further noted that 
the Veteran had served in Vietnam for four months, and spent 
two to three months of that time at an air base where he was 
exposed to jet engine testing with no hearing protectors.  
The Veteran's noted pre-military occupation had been working 
on the farm with farm equipment, and his postservice work 
history included working in a grocery warehouse with no noise 
exposure, working as a carpenter for 10 years with power 
tools and no hearing protectors, and working at a 
manufacturing plant for 21 years where he wore hearing 
protectors in certain areas, but not every day.  The examiner 
added that the Veteran did small game hunt and dear hunt, but 
did not target practice.  Regarding tinnitus, the Veteran 
reported that it was high pitched and bilateral and started 
four to five years earlier, but he did not recall the 
circumstances of onset.  

Audiology testing at the April 2008 VA examination in pure 
tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
60
55
LEFT
10
15
10
60
65


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.

The examiner diagnosed the Veteran as having bilateral, 
symmetric, high-frequency sensorineural hearing loss.  He 
noted that word recognition scores were good bilaterally and 
there was normal middle ear function bilaterally.  

Further, the examiner noted that the Veteran's high-frequency 
sensorineural hearing loss with audiogram configuration was 
consistent with that observed in noise-exposed population.  
He went on to explain that it was suggestive of noise-induced 
hearing loss.  However, he also opined that this probable 
noise-induced hearing loss was recorded more than 40 years 
after service and that while the current audiogram showed a 
moderate and moderately - severe sensorineural hearing loss 
on the right and left ears at 4000 hertz, the Veteran's 
hearing had been normal at the time of discharge from 
service.  He explained that if the Veteran had experienced 
noise-induced hearing loss in the military, probably some 
hearing loss at 4000 hertz would have been expected which was 
not the case.  He pointed out that the Veteran denied ear, 
nose or throat trouble or hearing loss at his service 
separation, and did report some pre and post military noise 
exposure.  

Regarding the Veteran's tinnitus, the examiner reiterated 
that the Veteran reported the onset of tinnitus four to five 
years earlier which was more than 30 years after his service 
discharge and that at the time of his service discharge, he 
had denied ear, nose or throat trouble.  The examiner 
concluded by opining that based on the available evidence, it 
was not as likely as not that the Veteran's current hearing 
loss and tinnitus were related to military service.   

In written argument in June 2009, the Veteran's 
representative pointed out that the VA examiner in April 2008 
had stated that the configuration of the Veteran's audiogram 
was consistent with that observed in noise-exposed 
population.  


III.  Analysis

Pertinent Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).   For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Discussion

As a starting point, based on the audiological findings from 
the April 2008 VA examination, the Veteran currently meets 
the regulatory hearing thresholds for impaired hearing.  
38 C.F.R. § 3.385.  The Board also finds that the Veteran has 
a present diagnosis of tinnitus.  

Moreover, the Board concedes that the Veteran was exposed to 
noise from jet engines while serving at an Air Force base in 
Vietnam for two to three months.  

As for inservice hearing loss or treatment thereof, there is 
no evidence of this.  Rather the Veteran was found to have 
normal hearing at his separation examination in July 1967 and 
he specifically denied having or having had hearing loss or 
ear trouble on a July 1967 Report of Medical History.   

The earliest medical evidence of treatment for hearing loss 
and tinnitus on file is found in the April 2008 VA 
examination report.  This report is dated approximately 40 
years after the Veteran's discharge from service.  

As noted above, the fact that there is no evidence that the 
Veteran exhibited hearing loss or tinnitus during service, or 
for years later, is not fatal to his claim.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Despite the fact that the Veteran was exposed to acoustic 
trauma in service in Vietnam while serving at an Air Force 
Base for approximately two to three months and that he 
presently meets VA's definition of hearing impairment, as 
well as has been diagnosed as having tinnitus, he still 
cannot prevail on his claims since the only medical evidence 
regarding a nexus to service militates against his claim.  

In this regard, the April 2008 VA examiner opined that it was 
not at least as likely as not that the Veteran's present 
bilateral hearing loss and tinnitus are related to his 
military service.  The examiner accurately reported the 
Veteran's military history as including exposure to noise 
while serving on an Air Force Base in Vietnam for 
approximately two to three months.  He also reported the 
Veteran's preservice noise exposure working on a farm around 
farm machinery and his postservice noise exposure as 
including working as a carpenter for 10 years with power 
tools and no hearing protectors, and working at a 
manufacturing plant for 21 years where he wore hearing 
protectors in certain areas, but not every day.   He then 
noted that the Veteran's noise-induced hearing loss was not 
recorded for more than 40 years after service and that if the 
Veteran had noise-induced hearing loss from service, some 
hearing loss at 4000 hertz would have been expected in 
service which was not the case.  Instead, he noted that the 
Veteran had normal hearing at 4000 hertz at his service 
discharge (0 and 5 decibels).  Regarding tinnitus, the 
examiner pointed out that the Veteran had reported the onset 
of tinnitus 4 to 5 years earlier which was over 30 years 
after service.  Thus, although the Veteran's representative 
aptly pointed out in written argument in June 2009 that the 
VA examiner had stated that the configuration of the 
Veteran's audiogram was consistent with that observed in 
noise-exposed population, the examiner went on to conclude 
based on all of the available evidence that it was not at 
least as likely as not that the Veteran's current hearing 
loss and tinnitus are related to his military service.  

The Board also acknowledges the Veteran's own assertions that 
his bilateral hearing loss and tinnitus are the result of his 
military service, and that he is competent to give evidence 
about symptomatology and what he experienced in service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, he is 
not competent to diagnose hearing loss or render an opinion 
as to the cause or etiology of hearing loss as such matters 
require medical expertise which he is not shown to possess.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect 
to any possible connection between the Veteran's bilateral 
hearing loss and tinnitus and his military service, the Board 
must rely on the relevant medical evidence to make a 
determination.  As noted above, the only competent medical 
opinion in this matter weighs against the Veteran's claims.

The Board also finds that the Veteran's statements as to 
continuity of symptomatology since service are less than 
credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran)).  It is 
reasonable to expect that if indeed the disabilities had been 
present at service separation, the Veteran would have noted 
it at that time when listing other problems.  Not only did 
the Veteran not note the presence of hearing loss or tinnitus 
at the time of his separation from service, he in fact 
specifically denied on a July 1967 Report of Medical History 
having hearing loss or ear trouble of any kind.  Further, 
neither of these disabilities were diagnosed or complained at 
the July 1967 service separation examination.

Also, the absence of documented symptoms of hearing loss or 
tinnitus from the time of the Veteran's service from August 
1965 to July 1967 until his May 2007 claim interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  In specific 
regard to tinnitus, the Veteran's May 2007 claim of having 
constant ringing in his ear since service conflicts with his 
assertions at the April 2008 VA examination that his high-
pitched ring started 4 to 5 years earlier and that he did not 
recall the circumstances of onset.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Consequently, the benefit-of-the-doubt 
rule does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


